Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 2, 2017

                                    No. 04-16-00131-CV

                  REGENT CARE CENTER AT MEDICAL CENTER,
                                 Appellant

                                             v.

                                     William HOLLIS,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 380950
                        Honorable Karen A. Crouch, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice


       Appellant’s motion for extension of time to file a motion for rehearing is granted. We
order appellant’s motion for rehearing due May 29, 2017. See TEX. R. APP. P. 49.8.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court